IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


THE STATE OF WASHINGTON,                   )       No. 79849-9-I
                                           )
                       Respondent,         )
                                           )       DIVISION ONE
                       v.                  )
                                           )
JAIRO R DE LOS SANTOS-MATUZ,               )
                                           )       UNPUBLISHED OPINION
                       Appellant.          )
                                           )

       MANN, C.J. — Jario De Los Santos-Matuz appeals his convictions for two counts

of second degree rape of a child. De Los Santos-Matuz argues that the trial court

deprived him of a fair trial by admitting improper propensity evidence barred by ER

404(b). He also claims that the trial court’s use of initials in place of the alleged victim’s

name in court documents violated his constitutional rights, requiring reversal. We

disagree and affirm.

                                                  I.

       In March 2017, 15-year-old A.M.B. reported to her mother that her uncle, De Los

Santos-Matuz, had touched her breasts and vagina and put his finger inside her vagina.

Her mother took A.M.B. to the police station, where A.M.B. provided an audio and
No. 79849-9-I/2


video-recorded statement, as well as a written statement. Following an investigation,

the State charged De Los Santos-Matuz with two counts of second degree rape of a

child between June 13, 2014 and September 30, 2014, when A.M.B. was 12 years old.

       At a pretrial hearing, the trial court considered the State’s motion to admit

evidence of six incidents under ER 404(b) to show De Los Santos-Matuz’s lustful

disposition toward A.M.B. and as res gestae. In particular, the State identified the

following incidents: (1) while she was at his house for a sleepover with her cousin in

June 2014, De Los Santos-Matuz bit A.M.B.’s breast; (2) during a sleepover visit in

August 2014, De Los Santos-Matuz asked A.M.B. at the dinner table, “Can I eat you?”

(3) when he drove her home after the August 2014 sleepover, De Los Santos-Matuz

asked A.M.B. if she “liked” what had happened; (4) when she denied liking what

happened while he drove her home, De Los Santos-Matuz told her he would not do it

again, but not to tell anyone because they would get in trouble; (5) after she refused to

go into a room with him at a family gathering in December 2014, De Los Santos-Matuz

asked her, “Are you acting like this because of what happened?” and (6) at his home on

another occasion, when a door opened into a room when she was sitting on his lap, De

Los Santos-Matuz pushed her off his lap. The State presented an offer of proof on each

incident and explained that the alleged rapes occurred at the August 2014 sleepover, at

night after the comment at the dinner table and the next morning before the ride home.

The State argued that the evidence of the six incidents was relevant to show De Los

Santos-Matuz’s lustful disposition toward A.M.B., even though the crime of rape does

not require proof of sexual gratification.



                                             -2-
No. 79849-9-I/3


       In response, De Los Santos-Matuz argued (1) the State appeared to be relying

on propensity rather than lustful disposition; (2) some of the incidents were benign and

not necessarily sexual—such as the “eat you” comment and the lap incident; (3) the

incidents that happened “after the fact” of the alleged rapes should not be admitted; and

(4) the relevance of the incidents was “on the line,” such that they should be excluded

as unduly prejudicial after a proper balancing test.

       The trial court considered each incident on the record “one by one,” reviewed

and clarified the State’s offer of proof and arguments, and observed that the incidents

could be viewed “in three categories,” in that the first incident involved biting the breast;

the second, third, and fourth allegedly occurred immediately before or after the alleged

rapes; and the fifth and sixth were some time later. The trial court explained on the

record its decision to admit evidence of some of the incidents and exclude others. As to

the first incident of biting the breast at the June 2014 sleepover, the trial court found “by

a preponderance of the evidence and based on the State’s offer of proof, that the

misconduct occurred.” Citing State v. Ray, 116 Wash. 2d 531, 537, 806 P.2d 1220 (1991),

the trial court determined that the evidence was relevant to show lustful disposition

toward “this particular victim” and that the probative value was not substantially

outweighed by the danger of unfair prejudice.

       As to the second, third, and fourth incidents, the trial court found the evidence

relevant as res gestae, that is, “admissible to complete the story or provide immediate

context for the events close in time and place to the . . . alleged rapes.” As to the fifth

and sixth incidents, the trial court did not find that the incidents happened, and stated



                                           -3-
No. 79849-9-I/4


that even had it so found, the evidence would not “go towards lustful disposition,” such

that a balancing test was not necessary and the evidence would not be admitted. 1

        At trial, A.M.B. testified, identifying herself by name to the jury. A.M.B. described

the June 2014 sleepover, testifying that De Los Santos-Matuz came into the room

where she and her cousin were playing and began tickling them both on their stomachs,

over their clothes. A.M.B. testified that when her cousin left the room, De Los Santos-

Matuz bit A.M.B.’s right breast over her clothes.

        A.M.B. also testified about the August 2014 sleepover. While she and her

cousins were watching a movie with De Los Santos-Matuz after dinner, she shared a

blanket on the floor with De Los Santos-Matuz. She testified that he put his hand under

her pajama bottoms and under her underwear and forced a finger into her vagina. She

testified she was scared and embarrassed and asked him to stop. She testified he

licked his finger and began “playing” with her vagina. He stopped after less than five

minutes, after which A.M.B. went to sleep.

        A.M.B. testified that, the next morning, De Los Santos-Matuz carried her into his

room and put her down on the bed, where he pulled off her pajama bottoms, spread her

legs, and licked her vagina. A.M.B. was scared and embarrassed; when he asked if

she wanted to go to her cousin’s room to sleep, she said yes and left the room. She

also testified that when he drove her home later, De Los Santos-Matuz asked her if she

“liked it,” told her he would not do it again, and told her not to tell anyone because they

“would get in trouble.”


        1
         After a jury trial resulted in a mistrial, the parties agreed that the trial court’s pretrial rulings
would be applied in the second trial.

                                                     -4-
No. 79849-9-I/5


       Throughout the trial, the attorneys, and other witnesses referred to A.M.B. by

name before the jury. But the “to convict” jury instructions referred to her as “A.M.B.”

       The jury found De Los Santos-Matuz guilty of both counts of second degree rape

of a child. De Los Santos-Matuz appeals.

                                                 II.

       De Los Santos-Matuz first contends that the trial court erred by admitting

A.M.B.’s testimony that he tickled her and bit her breast in June 2014, evidence he

contends is nothing more than improper propensity evidence under ER 404(b). We

disagree.

       ER 404(b) prohibits admission of evidence offered to “show the character of a

person to prove the person acted in conformity” with that character at the time of the

crime. State v. Foxhoven, 161 Wash. 2d 168, 174, 163 P.3d 786 (2007) (quoting State v.

Everybodytalksabout, 145 Wash. 2d 456, 466, 39 P.3d 294 (2002)). A court may admit

evidence of “other crimes, wrongs, or acts” under ER 404(b) for other purposes, as long

as it (1) finds by a preponderance of evidence that the act occurred; (2) identifies the

purpose for introducing the evidence; (3) determines the evidence is relevant to prove

the crime charged; and (4) weighs the probative value against the prejudicial effect.

Foxhoven, 161 Wash. 2d at 175. When the trial court has correctly interpreted the rule, we

review the admission of evidence under ER 404(b) for an abuse of discretion.

Foxhoven, 161 Wash. 2d at 174.

       De Los Santos-Matuz does not contend that the trial court failed to properly

interpret the rule or to complete the required four-part analysis. Instead, relying on

similar dictionary definitions of “disposition” and “propensity” defining both as

                                           -5-
No. 79849-9-I/6


“inclination,” he argues that evidence of lustful disposition is “propensity evidence” that

should be inadmissible under the “categorical bar” of ER 404(b) as described in State v.

Gresham, 173 Wash. 2d 405, 420, 269 P.3d 207 (2012). While acknowledging that

Washington courts have repeatedly held that evidence of lustful disposition can be

properly admitted under ER 404(b), De Los Santos-Matuz contends that any difference

in the terms is “simply semantics” and the justification is “wholly at odds with” the rule.

       But, in Gresham, the court described ER 404(b) as prohibiting the admission of

evidence for “one improper purpose”—that is, to show propensity—and yet allowing trial

courts to admit such evidence for “an undefined number of proper purposes,” provided

they apply the “thorough analytical structure” developed by Washington courts.

Gresham, 173 Wash. 2d at 420-21. Because the trial court properly interpreted and

applied ER 404(b) to evidence offered to show a common scheme or plan, the Gresham

court affirmed the admission of evidence that one defendant had molested “four other

girls” because the circumstances of those other acts were “markedly similar to the

charged crime.” Gresham, 173 Wash. 2d at 422-23.

       In Ray, the court acknowledged that it had “consistently recognized that evidence

of collateral sexual misconduct may be admitted under ER 404(b) when it shows the

defendant’s lustful disposition directed toward the offended female.” It is not enough to

“just reveal defendant’s general sexual proclivities”; the evidence must be “directly

connected” to the victim and show “a sexual desire” for that “particular” individual,

“which in turn makes it more probable that the defendant committed” the charged

offense against that particular individual. Ray, 116 Wash. 2d at 547; see also State v.

Medcalf, 58 Wash. App. 817, 822-23, 795 P.2d 158 (1990); State v. Ferguson, 100 Wash. 2d
-6-
No. 79849-9-I/7


131, 133-34, 667 P.2d 68 (1983). In other words, Washington courts recognize a

significant difference between a purpose of “showing [one’s] character and action in

conformity with that character” and a purpose of showing one’s sexual desire for a

specific individual and action in conformity with that individualized sexual desire.

Gresham, 173 Wash. 2d at 425. While the words used to describe those different

purposes may be similar, De Los Santos-Matuz identifies no Washington authority

requiring them to be viewed as identical or treated identically under ER 404(b).

       Here, the trial court applied the required thorough analysis and exercised its

discretion to admit the evidence about the June 2014 sleepover for a proper purpose

under Washington case law, including Gresham and Ray. De Los Santos-Matuz

demonstrates no abuse of discretion.

       Moreover, error in admitting evidence under ER 404(b) “is harmless ‘unless,

within reasonable probabilities, had the error not occurred, the outcome of the trial

would have been materially affected.’” Gresham, 173 Wash. 2d at 425 (quoting State v.

Smith, 106 Wash. 2d 772, 780, 725 P.2d 951 (1986)). De Los Santos-Matuz claims that “a

reasonable juror could entertain doubts as to the strength of the state’s case,” given that

the first trial resulted in a hung jury after hearing the testimony about the June 2014

sleepover. This is unpersuasive, particularly given the jury’s unanimous finding of guilt

following the second trial.

       De Los Santos-Matuz’s reliance on State v. Gunderson, 181 Wash. 2d 916, 337
P.3d 1090 (2014), is also misplaced. In Gunderson, the trial court admitted evidence of

the defendant’s prior acts of domestic violence against the alleged victim to impeach the

credibility of the alleged victim’s testimony that he did not assault her. Gunderson, 181

                                          -7-
No. 79849-9-I/8


Wn.2d at 920-21. The court held that the trial court erred in admitting the evidence and

the error was not harmless because minimal evidence showed that he had assaulted

her. Gunderson, 181 Wash. 2d at 919-20.

          Here, the evidence of A.M.B.’s testimony about the rapes, independent of the

June 2014 incident and including her description of De Los Santos-Matuz’s comment

immediately after the August 2014 sleepover about getting “in trouble” if she told about

“what happened,” persuades us that the outcome of the trial would not have been

materially affected had the jury not heard about the June 2014 sleepover. The jury had

an opportunity to assess A.M.B.’s credibility and weigh the evidence of De Los Santos-

Matuz’s comments suggesting his knowledge of his guilt for touching, penetrating, and

licking A.M.B.’s vagina. There is no reasonable probability that the result would have

been any different had the jury not heard testimony that he bit her breast two months

earlier. See Gresham, 173 Wash. 2d at 425 (any error in failing to give ER 404(b) limiting

instruction regarding prior sex offenses was harmless, given overwhelming evidence of

guilt).

                                                 II.

          De Los Santos-Matuz also argues that use of A.M.B.’s initials in court documents

(1) violated the guarantee of open administration of justice in article I, section 10 of the

Washington Constitution; (2) constituted a judicial comment on the evidence in violation

of the Washington Constitution article IV, section 16; and (3) undermined the

presumption of innocence in violation of his right to due process. We disagree.

          We review de novo an alleged violation of the constitutional guarantee of open

administration of justice. State v. Smith, 181 Wash. 2d 508, 513, 334 P.3d 1049 (2014).

                                           -8-
No. 79849-9-I/9


As De Los Santos-Matuz argues, a trial court’s redaction of names in court documents

with no analysis on the record under Seattle Times Co. v. Ishikawa, 97 Wash. 2d 30, 640
P.2d 716 (1982) may require reversal as a violation of this constitutional provision.

Hundtofte v. Encarnacion, 181 Wash. 2d 1, 6, 330 P.3d 168 (2014); Doe G. v. Dep’t of

Corr., 190 Wash. 2d 185, 201, 410 P.3d 1156 (2018). But an Ishikawa analysis is not

required if the appellant, who bears the burden, cannot show that the challenged

redaction constituted a courtroom closure. Smith, 181 Wash. 2d at 513-14; State v. Love,

183 Wash. 2d 598, 605, 354 P.3d 841 (2015). A courtroom closure occurs (1) “‘when the

courtroom is completely and purposefully closed to spectators so that no one may enter

and no one may leave’” or (2) “where a portion of a trial is held someplace

“inaccessible” to spectators.” Love, 183 Wash. 2d at 606 (quoting State v. Lomor, 172
Wash. 2d 85, 93, 257 P.3d 624 (2011)).

       A.M.B. testified under her full name in open court and the attorneys and other

witnesses spoke her name, not her initials, in court. Her testimony was not someplace

“inaccessible” to spectators; any member of the public would have been able to listen to

her name. Because De Los Santos-Matuz fails to show a court closure occurred under

the circumstances of this case, the trial court did not violate the constitutional guarantee

of open administration of justice by failing to conduct an Ishikawa analysis.

       A jury instruction may constitute a judicial comment on the evidence in violation

of the Washington Constitution article IV, section 16, if it reveals the court’s personal

evaluation of the credibility, weight, or sufficiency of the evidence presented at trial.

See State v. Sivins, 138 Wash. App. 52, 58, 155 P.3d 982 (2007). We review jury



                                           -9-
No. 79849-9-I/10


instructions de novo, in context and as a whole. State v. Levy, 156 Wash. 2d 709, 721,

132 P.3d 1076 (2006).

       De Los Santos-Matuz contends that, after granting in part his motion to prevent

the State from referring to A.M.B. as a “victim,” the trial court’s use of initials “to

conspicuously conceal [her] identity” in the “to convict” instructions, “without

explanation,” was “tantamount to declaring her a victim.” Acknowledging that no

Washington appellate court has addressed such a claim in a published opinion, De Los

Santos-Matuz claims that federal courts have “found that the use of pseudonyms in civil

sexual assault trials constitute a judicial comment on the evidence.” However, the

federal court cases described in his brief appear to involve trial court decisions denying

plaintiffs’ requests to proceed to trial under a pseudonym rather than analysis of

language in any particular jury instruction. His citation to such authority is not

persuasive.

       Our Supreme Court has held that the use of a victim’s full name in the jury

instructions does not constitute a comment on the evidence. Levy, 156 Wash. 2d at 722.

This court has also held that, in the context of a criminal trial, using the word “victim”

does not ordinarily convey the court’s personal opinion of the case to the jury. State v.

Alger, 31 Wash. App. 244, 249, 640 P.2d 44 (1982). Thus, we reject De Los Santos-

Matuz’s challenge to the jury instruction; we hold that the use of initials in the to-convict

instruction was not a judicial comment on the evidence.

       De Los Santos-Matuz also claims that the use of initials in the to-convict

instruction identified A.M.B. as a victim, thereby undermining the presumption of

innocence and relieving the State of its burden of proof in violation of his constitutional

                                            -10-
No. 79849-9-I/11


right to due process. We are not persuaded that a juror would presume that a person

who testified at trial, identifying herself by name, and to whom other witnesses and the

attorneys referred by name, was a victim simply because of the use of her initials. And,

De Los Santos-Matuz does not argue or show that the jury was not properly instructed

on the presumption of innocence, the burden of proof, or the elements of the crimes

charged. When viewed as a whole, the instructions did not lower the burden of proof or

violate due process.

      Affirmed.




WE CONCUR:




                                         -11-